      Case 4:20-cv-07201-JSW Document 33 Filed 05/03/21 Page 1 of 3




 1 Matthew H. Poppe (SBN 177854)
   matthew.poppe@rimonlaw.com
 2 RIMON, P.C.

 3 800 Oak Grove Avenue, Suite 250
   Menlo Park, California 94025
 4 Telephone: 650.461.4433
   Facsimile: 650.461.4433
 5
   Attorneys for Plaintiff
 6 YUNTEK INTERNATIONAL, INC.

 7

 8                            UNITED STATES DISTRICT COURT

 9                           NORTHERN DISTRICT OF CALIFORNIA

10                                  OAKLAND DIVISION

11

12 YUNTEK INTERNATIONAL, INC.,                Case No. 4:20-cv-07201-JSW

13              Plaintiff,                    PLAINTIFF YUNTEK INTERNATIONAL,
                                              INC.’S RE-NOTICED MOTION TO
14       v.                                   DISMISS DEFENDANTS’
                                              COUNTERCLAIMS FOR
15 XIAMEN JXD ELECTRONIC COMMERCE             DECLARATORY JUDGMENT OF
   CO., LTD. and XIAMEN SUNNYPET              INVALIDITY AND UNENFORCEABILITY
16 PRODUCTS CO., LTD.,                        PURSUANT TO FEDERAL RULE OF
                                              CIVIL PROCEDURE 12(B)(6)
17              Defendants.

18

19

20

21

22

23

24

25

26

27

28

      PLAINTIFF’S RE-NOTICED MOTION TO DISMISS COUNTERCLAIMS OF INVALIDITY/UNENFORC.
                                  CASE NO. 4:20-CV-07201-JSW
        Case 4:20-cv-07201-JSW Document 33 Filed 05/03/21 Page 2 of 3




 1                      NOTICE OF MOTION AND MOTION (RE-NOTICED)

 2          TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:

 3          PLEASE TAKE NOTICE that on June 25, 2021, at 9:00 a.m., or as soon thereafter as the

 4 matter may be heard, in Courtroom 5 of the Oakland Courthouse, 2d Floor, 1301 Clay Street,

 5 Oakland, CA 94612, Plaintiff Yuntek International, Inc. (“Yuntek”) will and hereby does move for

 6 an order dismissing Counterclaims Two and Three for a declaratory judgment of, respectively,

 7 invalidity and unenforceability in the Answer and Counterclaims filed by Defendants Xiamen Jxd

 8 Electronic Commerce Co., Ltd. and Xiamen Sunnypet Products Co., Ltd. (collectively,

 9 “Sunnypet”), Dkt. No. 25, pursuant to Rule 12(b)(6) of the Federal Rules of Civil Procedure, on

10 the grounds that said counterclaims fail to state a claim upon which relief can be granted because

11 the pleading alleges no relevant facts and states no specific basis for the alleged invalidity or

12 unenforceability. This hearing is re-noticed from the originally noticed hearing date of June 11,

13 2021, pursuant to the Clerk’s Notice Vacating Hearing and Directing Filing Party to Renotice

14 Motion Properly on an Open and Available Date, Dkt. No. 31.

15          This motion is based on this Notice of Motion and Motion (Re-Noticed), the previously-
16 filed Memorandum of Points and Authorities, Dkt. No. 31, all pleadings and documents in the

17 Court’s file, all matters of which the Court may or must take judicial notice, and such other written

18 or oral argument as may be presented at or before the time this motion is heard by the Court.

19 Dated: May 3, 2021                                 RIMON, P.C.
20

21
                                                 By: /s/ Matthew H. Poppe
22                                                   Matthew H. Poppe

23                                                    Attorneys for Plaintiff
                                                      YUNTEK INTERNATIONAL, INC.
24

25

26

27

28

        PLAINTIFF’S RE-NOTICED MOTION TO DISMISS COUNTERCLAIMS OF INVALIDITY/UNENFORC.
                                    CASE NO. 4:20-CV-07201-JSW
        Case 4:20-cv-07201-JSW Document 33 Filed 05/03/21 Page 3 of 3




 1                                   CERTIFICATE OF SERVICE

 2          I hereby certify that on May 3, 2021 the within document was filed with the Clerk of the

 3 Court using CM/ECF, which will send notification of the filing to all attorneys of record in this

 4 case.

 5                                                       /s/ Matthew H. Poppe
                                                         Matthew H. Poppe
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                     2
        PLAINTIFF’S RE-NOTICED MOTION TO DISMISS COUNTERCLAIMS OF INVALIDITY/UNENFORC.
                                    CASE NO. 4:20-CV-07201-JSW
